Citation Nr: 9912360
Decision Date: 05/05/99	Archive Date: 06/24/99

DOCKET NO. 97-22 403               DATE MAY 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension
benefits.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant had unrecognized service from June 16, 1953 to
September 30, 1953, from October 1, 1953, to January 26, 1954. 

This appeal is before the Board of Veterans'Appeals (Board) from a
December 1996 determination by the Department of Veterans Affairs
(VA) Montgomery, Alabama, Regional Office (RO), which denied the
appellant's claim for nonservice-connected pension benefits.

REMAND

The appellant is his substantive appeal raised the issue of clear
and unmistakable error in a July 7, 1954 Administrative Decision by
the RO which determined that the appellant was discharged under
Dishonorable Conditions for his period of service from June 16,
1953 to January 26, 1954. It was further determined the appellant
was barred from benefits as administrated by the VA. The Board
finds that the issue of clear and unmistakable error in the July
1954 Administrative Decision is intertwined with the issue in
appellate status and must be adjudicated by the RO. Harris
Derwinski, 1 Vet.App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The RO should inform the appellant that he has the opportunity
to submit additional evidence and arguments in support of his
claims.

2. The RO should adjudicate the issue as to whether there was clear
and unmistakable error in the July 7, 1954, Administrative Decision
by the RO which determined that the appellant was discharged under
Dishonorable Conditions. If the benefit sought is not granted, the
appellant and his representative should be notified of that
decision and of his appellate rights.

Following any other actions deemed appropriate by the RO, the case
should be returned to the Board for further appellate
consideration.

2 -                                                               
  
This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999) for additional
development or other appropriate action must be handled in an expeditious
manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual M21-1, Part IV, directs the Ros to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior to March
1, 1999). This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1998).

3 -

